Warner, Judge.
This was an action brought by the plaintiffs against the defendants on a promissory note, to which the defendants filed their plea, alleging that the consideration of the note was negro slaves. The Court examined a witness as to that fact, and dismissed the case for want of jurisdiction, without submitting it to the jury. The defendants’ plea made an issue of fact as to the consideration of the note; that question should have been submitted to the jury; and it was error in the Court to decide on the facts and dismiss the plaintiffs’ action. I
Judgment reversed.